Citation Nr: 0310897	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  93-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fractures of the 
right distal third of the fibula and medial and posterior 
malleoli of the tibia, status post open reduction and 
internal fixation. 

2.  Entitlement to an increased evaluation for residuals of a 
chip fracture, dorsal aspect of the head of the right talus, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Baltimore, Maryland, Regional Office 
(RO), which denied the veteran entitlement to the benefits 
sought on appeal.

The Board notes, with respect to the veteran's claim for 
service connection for residuals of a fracture of the fibula 
and tibia that the RO initially denied the veteran's claim 
for service connection by a rating decision dated in March 
1992, and the veteran was notified of that determination by a 
letter dated March 13, 1992.  The veteran expressed 
disagreement with that determination and a statement of the 
case was issued.  However, a substantive appeal was not 
received within one year of the date the veteran was notified 
of the unfavorable determination.  That decision became final 
in March 1993.  Accordingly, in the May 1993 statement of the 
case, the RO furnished the veteran the applicable statutes 
and regulations relating to finality in reopening claims.  
The issue is therefore framed accordingly on the title page.  

In August 1995 the Board remanded the case to the RO for 
development and readjudication consistent with the laws and 
regulations governing finality in the reopening of previously 
denied claims.  






REMAND

While the case was at the Board on appeal, the Board 
undertook additional development on the issues of an 
increased evaluation for the veteran's right ankle disorder 
and whether new and material evidence had been submitted to 
reopen a final RO decision denying service connection for a 
fracture of the right tibia and fibula, pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  

Pursuant to Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304-7305-7316 (Fed. Cir. May 1, 
2003), 38 C.F.R. § 19.9(a)(2) was held invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Court 
found that it was contrary to the requirements of 38 U.S.C.A. 
§ 7104(a) (West 2002) that "[a]ll questions in a matter...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  Moreover, the Federal 
Court held that 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board "to provide the notice required by 38 U.S.C.A. 
§ 5103(a)" and "not less than 30 days to respond to the 
notice," is invalid because it is contrary to 38 U.S.C.A. §  
5103(b), which provides the claimant one year to submit 
evidence.  

In this case the additional evidence developed consists of 
treatment records received from the Maryland Division of 
Public Safety and Correctional Services.  The veteran has not 
had the benefit of initial consideration of this evidence by 
the RO.  

Furthermore, additional development of the evidentiary record 
is also indicated.  Here we note that the veteran has in a 
statement received in 2002 indicated a desire to have an RO 
hearing in connection with his claim as well as a current VA 
examination.  Accordingly, the veteran, to the extent 
possible, should be scheduled for a hearing at the RO and 
arrangements made to have him undergo a VA orthopedic 
examination at an appropriate VA facility or, if possible, at 
the facility where he resides by a fee-basis examiner.  

The Board also notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain what, if any, information 
(medical or lay evidence) not previously 
provided to the veteran is necessary to 
substantiate his claims.  The letter 
should also specifically inform the 
veteran and his representative of what 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. §  
5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)/

2.  The RO should take the necessary 
steps to schedule the veteran for a 
personal hearing before a hearing officer 
at the local regional office in 
connection with his claims.

3.  The RO should contact the Maryland 
Department of Correctional Facilities in 
Jessup, Maryland, in order to have the 
veteran undergo an orthopedic examination 
in the facility where he resides in order 
to evaluate the nature and extent of his 
service-connected right ankle disability.  
In doing so, the information of record 
indicates that the appropriate contact 
person is C. L. Butler, Supervisor of 
Medical Records for the Jessup Region 
(K. Hospital, Post Office Box 549, 
Jessup, Maryland 20749-0549).  All 
relevant procedures regarding examination 
of incarcerated veterans should be fully 
complied with.  All efforts to arrange 
such examination should be fully 
documented and the appropriate parties, 
including the veteran, notified of the 
same providing as much advance notice as 
possible.  

The examiner should obtain a detailed 
history regarding any hospitalization and 
the treatment thereafter.  All indicated 
tests and studies (to include range of 
motion studies) should be conducted and 
all findings reported in detail.  Based 
on examination findings in conjunction 
with the entire record, the examiner 
should report whether there are any 
manifestations of the right ankle chip 
fracture disability that show an 
exceptional or unusual disability picture 
with such factors as marked interference 
with employment or frequent periods of 
hospitalization.  All disability 
affecting the right lower extremity 
should be identified, and the examiner 
should identify all symptoms attributable 
to the service-connected right ankle 
disability.  The examiner is specifically 
requested to attempt to distinguish 
complaints and clinical findings 
attributable to the service-connected 
chip fracture of the right talus and 
those attributable to the fractures of 
the right fibula and tibia.  Conversely, 
the examiner should expressly indicate 
whether any separately diagnosed 
disability affecting the right lower 
extremity is deemed related to the 
service-connected right ankle chip 
fracture and, if so, the nature of the 
relationship.  If it is not possible to 
distinguish any such symptoms (and 
resulting impairment) from those 
attributable to another disorder 
affecting the right lower extremity, the 
examiner should clearly so state.  Any 
report prepared should be typed.  The 
claims folder should be sent to the 
examiner prior to the examination for 
review.  

4.  The RO should then adjudicate the 
veteran's claims for entitlement to an 
increased evaluation for his right ankle 
disorder and whether new and material 
evidence has been submitted to reopen the 
claim for service connection for 
fractures of the right distal third of 
the fibula and medial and posterior 
malleoli of the tibia, to include 
consideration of the recently obtained VA 
examination results and private and VA 
treatment records.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits contrary to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.

Thereafter, the veteran and his representative should be 
given an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




